 


109 HR 136 IH: To provide that Executive Order 13166 shall have no force or effect, and to prohibit the use of funds for certain purposes.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 136 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. King of New York introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide that Executive Order 13166 shall have no force or effect, and to prohibit the use of funds for certain purposes. 
 
 
1.Nullification of effect of executive orderExecutive Order 13166, Improving Access to Services for Persons with Limited English Proficiency (August 16, 2000; 65 Fed. Reg. 50121), is null and void and shall have no force or effect.
2.Prohibition against use of funds for certain purposesNo funds appropriated pursuant to any provision of law may be used to promulgate or enforce any executive order that creates an entitlement to services provided in any language other than English. 
 
